Citation Nr: 0506951	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to May 8, 2001 for 
a 20 percent rating for diabetes mellitus.

2.  Entitlement to an effective date prior to May 8, 2001 for 
a 60 percent rating for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The RO, in 
pertinent part, granted service connection for diabetes 
mellitus and CAD as secondary to diabetes mellitus and 
assigned disability ratings of 20 and 60 percent, 
respectively, effective from May 7, 2002.  The veteran 
disagreed with both the initial disability ratings and the 
effective dates assigned for the grant of service connection.  
In a May 2003 Decision Review Officer (DRO) decision, the 
November 2002 rating decision was found to contain clear and 
unmistakable error (CUE) with regard to the assigned 
effective date of award and the effective date was changed to 
May 8, 2001 under the provisions of 38 C.F.R. § 3.114.  

In July 2003, the Board remanded the case to the RO for 
additional development, to include the issuance of a 
statement of the case (SOC) on the issues of entitlement to 
an effective date earlier than May 8, 2001, for the grant of 
service connection for diabetes mellitus and CAD.  
Subsequently, in December 2004, the veteran and his spouse 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge; a copy of the hearing transcript is 
associated with the record.  At the hearing, the veteran 
withdrew his appeals with regard to the assignment of higher 
initial disability ratings for diabetes mellitus and CAD.  
38 C.F.R. § 20.204 (2004).  Thus, the only issues remaining 
on appeal are those listed above.  The case now is before the 
Board for further appellate consideration.

In a July 2001 VA Form 9, it appears that the veteran filed a 
request for an earlier effective date prior to June 13, 1991, 
for the award of a permanent and total disability (100 
percent) for PTSD.  An undated statement signed by the 
veteran's representative appears to indicate that he 
discussed this issue with the veteran's wife and she agreed 
that the veteran did not intend to the pursue this issue but 
instead would be filing a request for service connection for 
diabetes and associated diseases.  This issue is referred to 
the RO for clarification and appropriate action.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  Evidence in the record shows that, in November 1994, the 
veteran suffered a myocardial infarction (MI) and an October 
1996 private treatment record shows a diagnosis of non-
insulin dependent diabetes mellitus and a May 2002 private 
physician statement indicates that the veteran's CAD was 
associated with his diabetes.

3.  On May 7, 2002, the RO received the veteran's original 
claim for service connection for diabetes mellitus and 
associated diseases to include CAD.

4.  A September 2002 VA examiner noted that CAD was a well-
researched complication of diabetes mellitus and was as 
likely as not connected to the veteran's diabetes mellitus.

5.  In an November 2002 rating decision, the RO, in pertinent 
part, granted service connection for diabetes mellitus on a 
presumptive basis due to exposure to Agent Orange and CAD as 
secondary to diabetes mellitus and assigned disability 
ratings of 20 and 60 percent, respectively, effective from 
May 7, 2002.

6.  In May 2003, a DRO determined that the November 2002 
rating decision contained CUE with regard to the assigned 
effective date of award and the effective date for the grant 
of service connection for diabetes mellitus and CAD was 
changed to May 8, 2001, the effective date of the regulation 
establishing a presumption of service connection for type 2 
diabetes mellitus due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than May 8, 2001 for a 20 percent rating for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2004).

2.  The criteria for assignment of an effective date earlier 
than May 8, 2001 for a 60 percent rating for CAD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400, 3.816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before receiving the appellant's claims, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  Here, the present claim is governed 
by both VAOPGCPREC 5-2004 and VAOPGCPREC 8-2003.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  There is, by law, no additional relevant evidence to 
be obtained with a claim for an earlier effective date 
involving an award based on a presumption of service 
connection for type 2 diabetes mellitus due to herbicide 
exposure and a secondary disability, as the effective date 
can be no earlier than the effective date of the regulatory 
change establishing a presumption of service connection for 
type 2 diabetes mellitus due to herbicide exposure, if the 
claim is received within one year from such date.  38 C.F.R. 
§ 3.114 (2004).  

Even so the appellant is not prejudiced by the Board's 
consideration of his earlier effective date claim as VA has 
already met all notice and duty to assist obligations to him 
under the VCAA.  In essence, the appellant in this case has 
been notified as to the laws and regulations governing 
effective dates and service connection.  He has, by 
information letters, a DRO decision, a June 2004 SOC, and a 
March 2004 VCAA letter and in a Board hearing, been advised 
of the evidence considered in connection with his earlier 
effective date appeal, and the evidence potentially probative 
of the claim throughout the procedural course of the claims 
process.  Moreover, the veteran and his representative have 
provided testimony and arguments in support of his appeal, 
thus curing (or rendering harmless) any previous omissions.  
Thus, the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review of 
his earlier effective date claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004). 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).  Unless specifically 
provided, such determination is made on the basis of the 
facts found.  38 C.F.R. § 3.400(a).  Benefits are generally 
awarded based on the "date of receipt" of the claim.  38 
C.F.R. §§ 3.1(r), 3.400 (2004).  The effective date of a 
grant of disability compensation based on a grant of service 
connection is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 38 
U.S.C.A. 
§ 1116, VA, in 2000, requested that the National Academy of 
Science (NAS) assess whether there was a connection between 
exposure to Agent Orange and the subsequent development of 
Type II diabetes mellitus.  After the NAS issued its report 
concluding that such connection appeared to exist, VA in May 
2001 published notice of a final rule in the Federal Register 
amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for Type 
II diabetes mellitus (type 2 diabetes) with an effective date 
of July 9, 2001.  See 66 Fed. Reg. 23,166-69 (May 8, 2001).  

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.  The law also 
changed.  The Veterans Education and Benefits Expansion Act 
of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001), 
in pertinent part, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era and modified and expanded the list of diseases, 
which if manifest to a compensable degree after discharge by 
Vietnam Era veterans would be considered service connected, 
even in the absence of evidence of such disease in service.  
One modification of the VEBEA, added diabetes mellitus (Type 
2) to the list of diseases that would be considered service 
connected for Vietnam Era veterans.  See 38 U.S.C.A. § 1116 
(West 2002).  

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

On physical examination prior to entrance on active duty and 
prior to discharge, the veteran's heart and vascular system 
were clinically normal.  Service medical records do not 
reflect complaints of, or treatment for, any condition of the 
cardiovascular system.

In March 1969, the veteran was hospitalized initially at the 
Memorial Hospital in Waycross, Georgia for gross hemoptysis 
and was later transferred to the Glenn Memorial Hospital in 
Brunswick, Georgia.  In May and June 1969, the veteran was 
hospitalized by VA with a diagnosis of heart failure of 
unknown etiology.  Cardiac x-rays were interpreted as within 
normal limits and the only evidence of cardiac disease was a 
systolic murmur which was felt to be compatible with funnel 
chest, which the veteran had.  At discharge, the diagnosis 
was probable myocarditis, viral etiology result at this time.  
Later, in November and December 1969, the veteran was 
hospitalized twice at the Memorial Hospital for shortness of 
breath and chest pain and symptoms compatible with pneumonia.  
He was transferred to the VA Hospital in December 1969 for 
pneumonia and chronic cough, where a systolic thrill was 
heard over the lower sternum and a soft blowing systolic 
murmur was heard over the lower sternum.  The heart was 
regular.  

In a November 1969 rating decision, service connection was 
denied as unwarranted for a condition considered to be of 
viral origin (probable myocarditis of viral origin, 
resolved).

In an April 1970 statement, a private physician indicated 
that he first saw the veteran in March 1969 and found that he 
was suffering from pulmonary disease an expectoration of 
blood.  Findings on examination showed a funnel chest and 
aortic systolic murmur.  The diagnoses included a history of 
viral myocarditis and pulmonary and cardiovascular disorders.

In December 1970, the Board affirmed the denial of service 
connection for viral myocarditis as not incurred in or 
aggravated during active service.

In June 1971, the veteran sought to reopen his claim for 
service connection for viral myocarditis.  The same month, VA 
determined that the evidence supplied by the veteran was not 
new and material and, therefore, confirmed and continued the 
previous denial.

A September 1971 VA examination included diagnoses of obesity 
and mild cardiac insufficiency Class I A.  

In October 1971, VA again indicated that service connection 
had not been established for any condition.

In May 1980, the veteran sought to reopen claims for service 
connection for various disorders to include a heart 
condition, due to exposure to Agent Orange.  An August 1980 
rating action confirmed the prior denial of service 
connection for heart disorders (viral myocarditis, heart 
failure secondary to blood loss, hypertension) and claimed 
residuals of exposure to Agent Orange (viral condition).

A January 1983 examination reflects an impression of history 
of myocarditis and history of hypertension with no evidence 
of decompensation.  On examination, heart sounds were of 
normal intensity.

A November 1984 rating decision confirmed the denial of 
service connection for residuals of exposure to Agent Orange, 
noting that no new evidence had been received showing the 
presence of the claimed conditions.

A January 1986 Agent Orange examination noted no residuals 
from exposure to Agent Orange.  In June 1986, VA granted 
service connection for PTSD but indicated that service 
connection for residuals of Agent Orange was denied.  An 
August 1986 rating action confirmed the previous denial for 
service connection for residuals of Agent Orange.  Although 
an SOC was issued the same month, the veteran did not perfect 
an appeal.

From then until July 1997, the veteran pursued various claims 
for an increase and a permanent and total rating for his 
PTSD.  In a VA Form 9 received on July 7, 1997, the veteran 
noted that he had suffered a heart attack and had had two 
angioplasties in the last couple years, which showed that he 
had a heart disability.  In response, in August 1997, the RO 
indicated that service connection for a heart condition had 
previously been denied in a November 1969 rating decision 
which have been upheld by the Board in April 1970, and noted 
that no further action could be taken on his claim until he 
submitted evidence to show that the condition was incurred or 
aggravated by military service and still existed.  

It was not until May 7, 2002 that the RO received the 
veteran's original claim for service connection for diabetes 
mellitus and associated diseases to include CAD.  This 
submission was accompanied by a statement from his private 
physician indicating that the veteran had been diagnosed with 
diabetes mellitus (Type II, adult onset) and that he had 
cardiovascular complications directly related to diabetes 
mellitus (hypertension and status post coronary bypass).

A September 2002 VA examiner noted that CAD was a well-
researched complication of diabetes mellitus and was as 
likely as not connected to the veteran's diabetes mellitus.

In a November 2002 rating decision, the RO, in pertinent 
part, granted service connection for diabetes mellitus on a 
presumptive basis due to exposure to Agent Orange and CAD as 
secondary to diabetes mellitus and assigned disability 
ratings of 20 and 60 percent, respectively, effective from 
May 7, 2002.

In December 2002, the RO received private medical records 
that show, in November 1994, the veteran suffered an MI and 
an October 1996 private treatment record reveals a diagnosis 
of non-insulin dependent diabetes mellitus.  Subsequent, VA 
and private treatment records reflect a history of two 
previous heart attacks and three bypass surgeries but without 
any indication that the veteran intended to file a claim for 
VA compensation for either disorder.

An April 2003 VA examiner opined that the veteran's CAD was 
more likely than not secondary to his diabetes mellitus.

In May 2003, a DRO determined that the November 2002 rating 
decision contained CUE with regard to the assigned effective 
date of award; the effective date for the award of service 
connection for diabetes mellitus and CAD was changed to May 
8, 2001, the effective date of the regulation establishing a 
presumption of service connection for type 2 diabetes 
mellitus due to herbicide exposure.

At the December 2004 hearing, the veteran testified that he 
was diagnosed with diabetes mellitus at the time of his 
hospitalization for an MI in 1994 at the Memorial Hospital in 
Waycross, Georgia (now known as the Satilla Regional Medical 
Center).  He thought he had filed a disability claim for 
diabetes at that time but he could not recall because of his 
post-traumatic stress disorder (PTSD).  He indicated that he 
was treated at Glynn Memorial Hospital, in Brunswick, Georgia 
for a heart condition in 1969.  The veteran also indicated 
that he had corresponded with the VA about service connection 
for delayed stress syndrome and residuals of exposure to 
Agent Orange in the 1980s, while incarcerated.  He wanted the 
effective date to be retroactive to 1994.

As noted above, the veteran's original claim for service 
connection for CAD and for diabetes mellitus based on the 
Agent Orange presumption and CAD on a secondary basis were 
received in May 2002.  The claim was granted by the RO in a 
November 2002 rating decision, effective from May 7, 2002.  
In May 2003, the RO assigned an earlier effective date of May 
8, 2001, pursuant to the provisions of 38 C.F.R. § 3.114(a).

An earlier effective date is not warranted in this case under 
the Nehmer Stipulation and Order because the provisions of 
that Order do not apply to the veteran's claims.  In May 
1989, the United States District Court for the Northern 
District of California (district court) voided all denials of 
Agent Orange claims based on the regulations that became 
effective on September 25, 1985.  Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 
1989) (Nehmer I).  The district court later clarified its 
ruling, holding that the covered claims were those in which 
the disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims, the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  See 
68 Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816 (2004)).  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include adult-onset diabetes.  Id. at 
50,970.  The regulation further provides that where a "Nehmer 
class member" is entitled to compensation for a covered 
herbicide disease, and VA denied compensation in a decision 
issued between September 25, 1985, and May 3, 1989, the 
effective date of the award will be the later of the date VA 
received the claim on which the prior denial was based or the 
date the disability arose, except when the class member's 
claim was received within one year from the date of the class 
member's separation from service.  If the claim for 
compensation "was either pending before VA on May 3, 1989, or 
was received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease, the effective 
date will be the later of the date the claim was received by 
VA or the date the disability arose," except when the class 
member's claim was received within one year from the date of 
the class member's separation from service.  Id. at 50,971 
(emphasis added).  That is not the case here.

In this case, service connection for CAD was granted 
secondary to the award of service connection for diabetes due 
to exposure to Agent Orange and the appellant's original 
claim for diabetes mellitus was received on May 7, 2002.  
Thus, this case does not fall within the scope of the Nehmer 
Stipulation 1 or the scope of the Nehmer Stipulation 2, as 
set forth in the regulation.  Where these requirements are 
not met, the regulation provides that the effective date of 
the award of compensation shall be determined in accordance 
with 38 C.F.R. §§ 3.114 and 3.400.  68 Fed. Reg. 50,966, at 
50,971 (Aug. 25, 2003) (codified at 38 C.F.R. § 3.816(c)(4)).

Under 38 C.F.R. § 3.400, the effective date of service 
connection based on an original claim or a claim reopened 
after final disallowance is the date of receipt of the claim 
(May 7, 2002), or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (2004).  In this case, the 
record shows that the veteran was diagnosed with CAD in 
November 1994 and with adult-onset diabetes in October 1996 
and a May 2002 private doctor statement and a September 2002 
VA examiner opined that the veteran's CAD was associated with 
his diabetes.

However, because the regulation adding adult-onset diabetes 
due to exposure to Agent Orange by Vietnam Era veterans was a 
liberalizing regulation, the effective date in this case is 
based on 38 C.F.R. § 3.114.  Under 38 C.F.R. § 3.114, where 
compensation is awarded pursuant to a liberalizing law or VA 
issue, and the claim is reviewed at the request of the 
claimant that is received within one year after the effective 
date of the law or VA issue, benefits may be authorized from 
the effective date of the law or VA issue.  38 C.F.R. § 
3.114(a)(1).  In this case, that date is May 8, 2001, the 
effective date established by the RO.  The Board thus 
concludes that, in this case, the RO established the earliest 
effective date permitted under the law for the grant of 
compensation benefits.  

The Board is cognizant of the veteran's argument that an 
earlier effective date back to 1994, when he suffered an MI 
and he claims that he was first diagnosed with diabetes, is 
warranted.  However, it was not until May 7, 2002, that the 
veteran filed a claim specifically identifying a request for 
service connection for diabetes mellitus due to exposure to 
Agent Orange and for CAD on a secondary basis.  Moreover, the 
regulation adding type 2 diabetes as a presumptive disease 
was not effective until May 8, 2001.  The Board is 
constrained from assigning an earlier effective date absent 
regulatory provisions authorizing such.  No such provision 
exists which, upon application to the facts of this case, 
would result in assignment of an earlier effective date.  As 
a result, the veteran's claim for an effective date earlier 
than May 8, 2001 must be denied.  The facts are not in 
dispute and application of the law to the facts is 
dispositive.  Where, as here, there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

An effective date earlier than May 8, 2001 for service 
connection for diabetes mellitus is denied.

An effective date earlier than May 8, 2001 for service 
connection for coronary artery disease is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


